 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CHRISTOPHER LIPSEY, JR.,                          No. 2:19-cv-0589 KJN P
12                      Plaintiff,
13          v.                                         ORDER
14   DE LA ROSA, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

18   § 1983, and leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This proceeding

19   was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1). For the reasons

20   stated below, the court finds that plaintiff has not demonstrated he is eligible to proceed in forma

21   pauperis.

22          A prisoner may not proceed in forma pauperis:

23                  if the prisoner has, on 3 or more prior occasions, while incarcerated
                    or detained in any facility, brought an action or appeal in a court of
24                  the United States that was dismissed on the grounds that it is
                    frivolous, malicious, or fails to state a claim upon which relief may
25                  be granted, unless the prisoner is under imminent danger of serious
                    physical injury.
26
27   28 U.S.C. § 1915(g). On July 20, 2018, the district court found that plaintiff had sustained four

28   strikes under § 1915(g). Lipsey v. Mendoza, No. 1:18-cv-0969 LJO GSA (E.D. Cal.) (ECF No.
                                                      1
 1   5.)1 Since that order issued, plaintiff has sustained another strike in Lipsey v. Samaniego, 1:1-cv-

 2   1703 LJO JDP (E.D. Cal.), which was dismissed for failure to state a claim on April 17, 2019.

 3             Thus, plaintiff has filed at least three lawsuits that have been dismissed on the grounds

 4   that they failed to state a claim upon which relief may be granted, and none of the strikes have

 5   been overturned. Therefore, plaintiff is precluded from proceeding in forma pauperis in this

 6   action unless plaintiff is “under imminent danger of serious physical injury.” 28 U.S.C.

 7   § 1915(g). Plaintiff has not alleged any facts which suggest that he is under imminent danger of

 8   serious physical injury. Rather, plaintiff challenges an incident that took place in 2016 while he

 9   was housed at the California Health Care Facility in Stockton. At the time he filed this action he

10   had been transferred to Corcoran State Prison (ECF No. 1 at 1), but is now housed at Kern Valley

11   State Prison in Delano. Thus, plaintiff must submit the appropriate filing fee in order to proceed

12   with this action.

13             In accordance with the above, IT IS HEREBY ORDERED that plaintiff shall submit,

14   within twenty-one days from the date of this order, the appropriate filing fee. Plaintiff’s failure to

15   comply with this order will result in a recommendation that this action be dismissed.

16   Dated: May 6, 2019

17

18

19   /lips0589.1915g.ifp

20
21

22   1
       “Court records reflect that on at least three prior occasions, Plaintiff has brought actions while
23   incarcerated that were dismissed as frivolous, malicious, or for failure to state a claim upon which
     relief may be granted. See 1) Lipsey v. SATF Prisons Ad Seg Property Officers, et al., Civil Case
24   No. 1:15-cv-00691-LJO-SKO-PC (E.D. Cal. June 6, 2018 Order dismissing action for failure to
     state a claim) (strike one); 2) Lipsey v. Court of Appeal, et al., Civil Case No. 2:17-cv-08985-
25   AG-JC (C.D. Cal. Dec. 27, 2017 Order of dismissal as frivolous, malicious, or for failure to state
26   a claim) (strike two); 3) Lipsey v. Secretary of CDCR, et al., Civil Case No. 2:17-cv-05094
     AG(JC) (C.D. Cal. May 16, 2018 Order of dismissal for failure to state a claim, failure to comply
27   with court order, and failure to prosecute) (strike three); and 4) Lipsey v. M. Guzman, et al.,,
     Civil Case No. 1:17-cv-00896-AWI-EPG-PC (E.D. Cal. July 3, 2018 Order of dismissal for
28   failure to state a claim) (strike four).” Mendoza, No. 1:18-cv-0969 LJO GSA (July 20, 2018).
                                                        2
